United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3013
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Sergio Medina-Olvera,                   * [UNPUBLISHED]
a/k/a Sergio Olvera Medina,             *
                                        *
             Appellant.                 *
                                   ___________

                              Submitted: February 11, 2003

                                  Filed: April 8, 2003
                                   ___________

Before WOLLMAN, RICHARD S. ARNOLD, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Sergio Medina-Olvera (Medina) pleaded guilty to possession with the intent
to distribute over 500 grams of cocaine in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(B) and was sentenced to ninety months’ imprisonment.1 In entering his plea,
Medina reserved his right to appeal the denial of his motion to suppress evidence that
was seized from his residence and vehicle pursuant to a search warrant. After


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
reviewing the record and the parties’ arguments, we are satisfied that the information
included in the warrant application and affidavit was sufficient to support a finding
of probable cause for the issuance of the warrant. Because we believe that an
extended recitation of the facts and the applicable legal principles would have no
precedential value in this fact-intensive case, we affirm without any further
discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-